Anderson, J.,
delivered the opinion of the court.
Appellant J. C. Cordell, was indicted and convicted in the circuit court of Bolivar county of the crime of shooting with intent to kill Ernest Arnold '.and sentenced to- one year in the penitentary, from which judgment he prosecutes this appeal.
Appellant was indebted to Ernest Arnold. Arnold went to-appellant’s home and demanded payment of the indebtedness due him by appellant. An altercation between them followed, resulting; in appellant shooting Arnold with a pistol. Appellant’s, evidence tended to show that, at the time, of the shooting, Arnold was the aggressor and appellant shot in self-defense; that, during the altercation, Arnold made a move, with his hand toward his pocket as if to pull a pistol, and thereupon appellant drew his pistol and shot Arnold.
Appellant as a part of his case of self-defense offered evidence to prove that previous to- the shooting Arnold had threatened to kill' appellant. The threat which appellant offered to prove, and which was ruled out by the court, was in the nature of a conditional threat, which was the ground upon which the trial court ruled it out. Appellant offered witnesses to prove in substance that shortly before the shooting Arnold said in their presence that, if appellant did not pay him (Arnold) what he owed him, he would kill appellant. Appellant’s evidence tended to show that immediately before the shooting Arnold demanded of appellant payment of what appellant was due him, which appellant stated he could not pay until the next day. Therefore, according to appellant’s evidence, the contingency upon which Arnold’s threat was based had been met. Appellant’s evidence of Arnold’s threats should have been admitted. Clark v. State, 123 Miss. 147, 85 So. 188.

Reversed, and remanded.